Exhibit 10.10

 

ADMINISTRATIVE SUPPORT SERVICES CONTRACT

 

As of this document, the “Administrative Support Services Contract” entered into
between:

1)             SERVICIOS DE APOYO ADMINISTRATIVO S. A. de C.V., duly represented
by its Executive President Mr. Germán Larrea Mota-Velasco, with domicile in Av.
Baja California #200, Colonia Roma Sur, Mexico 06760 – D.F., Mexico, R.F.C.
SAASA-920429-7U9, hereinafter called “SAASA”; and on the other part,

2)             SOUTHERN PERU COPPER CORPORATION, Peru Branch, with RUC
#20100147514, duly represented by its President, Mr. Oscar González Rocha, with
domicile in Av. Caminos del Inca 171, Chacarilla del Estanque, Santiago de
Surco, Lima, Perú, registered in Entry # 2447 of the Mining Public Registry,
hereinafter called “SOUTHERN PERU”.

 

This Contract is entered into in the following terms and conditions:

 

FIRST – BACKGROUND:

1.1)      SAASA is a company not domiciled in Perú, which develops mining
activities in Mexico and the United States of America with Management personnel,
who have the capacity and experience in business administration.

1.2)      SOUTHERN PERU is a company dedicated solely and exclusively to mining
activities, with mining operations in Toquepala and Cuajone, and the operations
of the Ilo Smelter and Refinery, which require support and counsel in some
international matters of its corporate activity, in its business evolution and
projection for the development of its activities.

 


SECOND – OBJECTIVE

According to this document, SOUTHERN PERU contracts the services of SAASA in
order that SAASA, with its ample experience provides them with administrative
support services in its business evolution and projection for the development of
its mining activities.  For this purpose, SAASA will provide SOUTHERN PERU the
following services:

a)                   Legal Support and Corporative Counsel services in matters
related to its organization, for the execution of the Stockholders’ meetings,
Board of Directors, Executive Committee and others to be required.  These
services include support in the corporative communications with institutional
investors,  and natural persons in Peru and the United States of America and
others.

b)                  Support services in the obtaining of international financing
that SOUTHERN PERU would require for its normal operations and expansion and
modernization projects.

c)                   Accounting Support Services, in the preparation of the
Financial Statements of the Branch, for the consolidation of the Corporative
Financial Statements, compliance with CONASEV and SEC, the Lima and New York
Stock Exchange, etc.

d)                  Support services in matters related to the administration of
human resources, relations with employees, workmen and unions, in order to
formulate remuneration policies that allow a reduction in the labor costs of
SOUTHERN PERU and more efficiency in the administration of human resources.

e)                   Support services in the Logistics and purchase operations,
consolidating the operations of both businesses for the obtaining of better
conditions and terms in the purchase of necessary materials, inputs and
equipment for the operations of SOUTHERN PERU, performing it in a global form.

f)                     Support Services in the international commercialization
of the products produced by SOUTHERN PERU (copper, molybdenum, silver, gold,
sulphuric acid, etc.), consolidating them with own products in order to obtain
better sales terms and more earnings.

g)                  Support services in the development of new projects that
SOUTHERN

 

--------------------------------------------------------------------------------


 

PERU must execute, rendering counsel in engineering, design, environmental and
other matters required by law.

h)                  Support services in the placing of insurances and
reinsurances that SOUTHERN PERU must contract for the protection of its assets
in Peru.

i)                      Other services that SOUTHERN PERU might require.

These services will be rendered by SAASA in favor of SOUTHERN PERU principally
abroad.

 

THIRD – TERM:

This contract with be in force for one year, as from January 1st, 2000, being
automatically renewed at its expiration, for periods of same duration, except if
any of the parties inform the other with a previous 30 day period to the
effective expiration date wanted, their intention of terminating it; without
prejudice of that stipulated in the Nineth Clause  – Resolution.

 

FOURTH – RENDERING OF SERVICES:

For the total and complete rendering of services that SAASA will provide to
SOUTHERN PERU by this contract, SOUTHERN PERU will pay and/or reimburse the
following amounts:

 

4.1)                             Rendering of Services:

For the total and complete rendering of services referred to in the Second
Clause, SOUTHERN PERU will pay SAASA, for all concepts, for every one year
period of this contract, the total amount of US$7’000,000.00 (Seven Millions and
00/100 Dollars), as follows:

4.1.1)                    For the first year period of this Contract, the
representatives of the contracting parties will agree the opportunity in which
SOUTHERN PERU will pay SAASA for the services rendered, without exceeding the
annual limit aforementioned.  The amount agreed will be paid upon presentation
of the corresponding receipt duly cancelled.

4.1.2)                    For the second and other years’ period of this
Contract, the contracting parties agree that SOUTHERN PERU will pay SAASA for
the services rendered, the amount of US$583,333.33 (Five hundred and eighty
three thousands three hundred and thirty three and 33/100 Dollars) monthly.  The
amount agreed will be paid upon presentation of the corresponding receipt duly
cancelled.

4.1.3)                    Each one of the receipts that SAASA  issues by this
Contract must be duly detailed, indicating the services rendered, the time
dedicated to the same, etc.

 

4.2)      Traveling Expenses and others.

SAASA will exclusively pay the expenses incurred for the rendering of services
according to this Contract, as:  Airline tickets, stays, meals, lodging,
administrative assistance services, remunerations of its personnel, medical
attentions, etc. as it is the intention of the contracting parties that SOUTHERN
PERU pay only the rendering of services mentioned in the Fourth Clause of this
Contract.

 

4.3)      Expenses incurred by SOUTHERN PERU.

The expenses corresponding to SAASA, and that for any reason would have been
assumed by SOUTHERN PERU, will be deducted from the monthly payments referred to
in sub-clause 4.1.2) of this Contract.

 

FIFTH – NATURE OF THE CONTRACT:

5.1)                            The parties clearly express that no labor
relation will exist between the employees that SAASA will assign for the
compliance of this contract and SOUTHERN PERU, will or would not be responsible
for the social benefits of this personnel or any other obligation of labor
nature with the same.

5.2)                            The relation between the parties is of the civil
type and is not governed by the labor laws.

 

2

--------------------------------------------------------------------------------


 

SIXTH – TAXES:

SAASA will be responsible for the payment of the Income Tax in Peru, that would
affect the services of this contract, except express disposition and to the
contrary established by law.

SOUTHERN PERU will be responsible for the payment of any other tax, established
or to be established, that could affect the services of this contract, except
express disposition and to the contrary established by law.

 

SEVENTH – AUTONOMY:

For the effects of the execution of this contract, SAASA will render its
services in the form, date, schedule and other conditions that it considers
convenient, therefore, due to the nature of this contract, SAASA or its
personnel, are not subject to any relation of subordination, dependency or
schedule with SOUTHERN PERU, consequently, SAASA will not be considered as an
agent, worker or subordinate of SOUTHERN PERU.

 

EIGHTH – EXCLUSIVENESS:

This contract does not imply exclusiveness in favor of SAASA with respect to the
services required by SOUTHERN PERU, consequently, SOUTHERN PERU may contract
other professionals for the rendering of the same services mentioned in this
document.

 

NINTH – RESOLUTION:

This contract may be resolved in any moment by any of the parties, without the
existence of noncompliance or misdeed on behalf of the other party, with no
responsibility, with no other requisite or formality other than notify the
decision to do so, forwarding to this effect a written communication with an
anticipation of not less than five (5) calendar days previous to the effective
date of resolution. In this case, neither of the parties will have the right to
claim any compensation for damages, including indirect damages or lost profits
or for any other reason.

 

TENTH – HEADING OF THE CLAUSES:

The headings or titles of the clauses of this contract do not constitute a part
of the same, having been inserted only to facilitate its interpretation.

 

ELEVENTH – REPRESENTATIVES:

According to this Contract, the contracting parties designate the following
representatives:

11.1)       SAASA designates Mr. Daniel Tellechea in Av. Baja California #200,
Colonia Roma Sur, Ciudad de Mexico, Mexico
Phone: (52-55) 5574-8483 and Fax: (52-55) 5264-7664.

11.2)                      SOUTHERN PERU designates Mr. José N. Chirinos, in Av.
Caminos del Inca 171, Chacarilla del Estanque, Santiago de Surco. Phone: (51-1)
372-0029 and Fax: (51-1) 372-0262.

In the event of any change of the aforementioned representatives during the
period of this contract, the contracting party who performs this change is
compelled to notify such change, by writing, to the other party.

 

TWELFTH – SAASA PERSONNEL:

All SAASA personnel who must work in Peru according to this contract must obtain
from the Peruvian Consulate abroad a “Business Permit”, as required by the
Foreigners Law of Peru.

For the purposes of the Income Tax of Peru, such personnel will be assigned a
daily earning which will be settled by National Superintendence of Tax
Administration – SUNAT.  The amount of the resulting Income Tax will be deducted
from the fee agreed.

SOUTHERN PERU will issue the “Letter of Guaranty” for the not domiciled
personnel to be handed over to the Competent Authority when leaving the country.

 

THIRTEENTH – CONFIDENTIALITY:

It is understood that during the execution of this contract, SAASA and/or its
representatives, may have access to technical, administrative, operating and of
other nature information related to the activities of SOUTHERN PERU,

 

3

--------------------------------------------------------------------------------


 

information that the parties expressly consider as strictly confidential.  For
such reason, SAASA and/or its representatives, are obliged to maintain absolute
confidentiality on such information and commits itself not to use or disclose
such information without the written consent of SOUTHERN PERU, during the term
of this contract or any future time.

In the event that SAASA does not comply with the obligation of confidentiality
assumed in this Clause, the parties agree to establish a penalty equivalent to a
decuple of the amount which has been paid according to this contract, without
prejudice of SOUTHERN PERU’s right to claim subsequent damage, in accordance
with Article 1341 of the Civil Code of Peru.

 

FOURTEENTH – APPLICABLE LAW:

This contract is subject to the Laws of Peru.

 

FIFTEENTH – JURISDICTION AND ARBITRATION:

The contracting parties resign to the jurisdiction of their domiciles and
expressly submit to the jurisdiction of the judges and courts of the city of
Lima.

Any controversy arising between the parties in connection with this contract as
to its interpretation and/or compliance, including that referred to its nullity
or validity, will be settled by arbitration according to the Arbitration Law of
the National Institute of Mining and Oil Law (Instituto Nacional de Derecho de
Minería y Petróleo), in charge of three arbitration judges to be elected from
the board of arbitration judges of said Institute, through final and
unappealable judgement.

 

SIXTEENTH – LEGAL:

To this effect, the parties indicate as their domiciles the ones mentioned in
the introductory part of this document, being understood that the same can only
be modified upon notarial communication sent to the interested party, with an
anticipation of not less than seven (7) working days previous the effective
change of the domicile. All the communications related to the contract, and, in
general, to all that is referred to the execution and compliance of the same,
must be delivered to the aforementioned domicile. If these formalities for the
change of domicile are not observed, the communications sent to the domiciled
mentioned in the introductory part of this document will be in effect.

 

SEVENTEENTH – ASSIGNMENT OF THE CONTRACT:

It is expressly agreed and resolved that in no event SAASA may transfer or in
any way assign, totally or partially this contract to third parties.  The
non-compliance of this obligation will give rise to the automatic resolution of
the same.

 

EIGHTEENTH – SUSCRIPTION AND SIGNATURE:

With the previous ratification by the contracting parties of all and every one
of the clauses of this contract, and the agreement that this document, as well
as the aspects not expressly agreed in the same, will be ruled by the
regulations of good faith, the common intention of the parties and the
applicable legislation; is signed in Lima – Peru, in two copies the 17th day of
the month of November 2000.

 

SERVICIOS DE APOYO ADMINISTRATIVO, S. A. de C.V.

 

SOUTHERN PERU COPPER CORPORATION, Peru Branch

 

 

 

/s/ Genaro Larrea Mota-Velasco

 

/s/ Oscar González Rocha

Genaro Larrea Mota-Velasco

 

Oscar González Rocha

Comercial General Director

 

President

 

 

 

/s/ Daniel Tellechea Salido

 

 

Daniel Tellechea Salido

 

 

Adm. and Finance General Director

 

 

 

4

--------------------------------------------------------------------------------